Citation Nr: 0831710	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for vertigo resulting in 
loss of balance with broken bones and arthritis, to include 
as secondary to service-connected bilateral hearing loss with 
history of otitis media.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to August 
1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for vertigo resulting 
in loss of balance with broken bones and arthritis, to 
include as secondary to service-connected bilateral hearing 
loss with history of otitis media.  The veteran testified 
before the Board in December 2006.  The Board remanded this 
case for additional development in May 2007.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's current vertigo resulting in loss of balance 
with broken bones and arthritis first manifested after his 
separation from service and is unrelated to his service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected bilateral hearing loss 
with history of otitis media.  


CONCLUSION OF LAW

The veteran's current vertigo resulting in loss of balance 
with broken bones and arthritis was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of the service-connected bilateral hearing 
loss with history of otitis media.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including vertigo and arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his vertigo resulting in 
loss of balance with broken bones and arthritis due to his 
service-connected bilateral hearing loss with history of 
otitis media.

On VA examination in November 2007, the veteran complained of 
suffering from vertigo ever since his period of active 
service.  He reported that his vertigo had caused multiple 
falls and associated fractures.  He stated that he did not 
have any onset of vertiginous symptoms but would have "drop 
attacks" where he experienced vertigo without warning and 
immediately fell soon thereafter.  Examination revealed poor 
dentition in the oral cavity and intact tympanic membranes 
bilaterally with no middle ear effusions.  The veteran wore 
hearing aids bilaterally.  The nose and nasal cavity were 
clear anteriorly.  The examiner diagnosed the veteran with 
vertigo and noted that he was unable to comply with the 
nystagmus examination due to his decreased vision.  He 
ordered further testing but stated that reliable assessment 
of the veteran's vertigo would prove to be very difficult 
even with those tests because the veteran's severe visual 
impairment would limit his ability to comply with the 
examinations.  

At a February 2008 VA examination, the veteran reported 
suffering from an episode of measles during service that he 
believed had affected his hearing and balance ever since.  He 
complained of sustaining multiple falls with multiple 
orthopedic injuries secondary to his dizziness.  He stated 
that his episodes of vertigo occurred anywhere from daily to 
weekly and lasted only minutes but caused him to be unsteady 
for the rest of the day.  An electronystagmogram (ENG) showed 
that the examiner was unable to perform ocular motor testing 
since the veteran could not see the stimulus.  The examiner 
was also unable to perform the Dix Hallpike, lateral 
positioning, and calorics because the veteran could not 
tolerate the procedures.  Persistent spontaneous left beating 
nystagmus was present in sitting, supine, head left, and body 
left positions, and this finding was consistent with a 
central nervous system pathology.  The examiner found that 
the results were consistent with a central nervous system 
site of lesion.  

In a May 2008 VA examination addendum report, the examiner 
reviewed the entire claims file and found that the veteran 
had a long history of vertigo as well as bilateral 
sensorineural hearing loss and blindness.  Because of the 
veteran's inability to undergo ENG testing due to his 
multifactorial etiology of blindness and dizziness, the 
examiner could not resolve the issue of whether the veteran's 
vertigo was related to service without resorting to mere 
speculation.  

In an April 2008 VA medical report, the physician reviewed 
the veteran's February 2008 ENG and found a central nervous 
system etiology.  The examiner opined that the veteran's 
history of diabetes mellitus, hypertension, cerebrovascular 
accident, and renal failure could have contributed to his 
dizziness but stated that the ear did not seem to be the 
source of his vertigo.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the November 2007, February 2008, April 
2008, and May 2008 medical opinions are probative and 
persuasive based on the examiners' thorough and detailed 
examinations of the veteran, their review of the entire case 
file, and the adequate rationales provided for their 
opinions.  Those examinations failed to find any causative or 
aggravating relationship between the veteran's vertigo and 
his service-connected tinnitus or bilateral hearing loss with 
history of otitis media.  Those examinations also did not 
relate the veteran's vertigo to his service.  In addition, 
there is no contrary competent medical opinion of record.  
Accordingly, the Board finds that service connection for the 
veteran's vertigo resulting in loss of balance with broken 
bones and arthritis, as secondary to his service-connected 
bilateral hearing loss with history of otitis media, is not 
warranted.  

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for vertigo 
resulting in loss of balance with broken bones and arthritis.  
 
The veteran's service medical records are negative for any 
complaints of or treatment for vertigo resulting in loss of 
balance with broken bones and arthritis.  The veteran was 
discharged from service in August 1941 for chronic, 
moderately severe, catarrhal bilateral otitis media, but he 
was found to have no other defects or disabilities.  Since 
there were no recorded complaints of vertigo resulting in 
loss of balance with broken bones and arthritis during the 
veteran's period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
vertigo resulting in loss of balance with broken bones and 
arthritis.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of vertigo 
resulting in loss of balance with broken bones and arthritis 
is a February 1989 VA examination where the veteran 
complained of a long history of vertigo that was so 
incapacitating that he had fallen and broken an arm, leg, and 
ankle.  He reported that the vertigo attacks would occur 
episodically with no warning.  Examination revealed normal 
ears with positive pressure in the right ear and a 
generalized shaking that abated with concentration.  Tuning 
forks did not hurt either ear, and no bone conduction was 
noted.  A nasopharyngoscopy showed an open non-obstructive 
eustachian tube on the right side.  The veteran was diagnosed 
with severe debilitating vertigo.  

Post-service VA and private medical records dated from March 
1989 to April 2008 show that the veteran received 
intermittent treatment for chronic vertigo, falls due to 
dizziness and dysequilibrium, arthritis that resulted from 
fractures due to decreased balance, and degenerative joint 
disease.  

The veteran submitted lay statements from his son dated in 
March 2005 and April 2005 in support of his claim.  The 
veteran's son reported that he had witnessed his father's 
vertigo and falls.  He stated that the veteran had fallen off 
ladders and had also fallen down and broken his leg, foot, 
ankle, wrist, ribs, and shoulder. 

The veteran testified before the Board at a video conference 
hearing in December 2006.  Testimony revealed that the 
veteran first fell due to vertigo when he was in his 
twenties.  He testified that he fell and broke the metatarsal 
bone in his left foot, fractured his right leg below the 
knee, and cracked his ribs on the right side.  He reported 
that he fell again due to vertigo when he was in his forties 
and that he broke his arm and needed surgery.  He stated that 
that he had experienced a lack of balance ever since his 
discharge from service.  He testified that he believed that 
his vertigo was related to the measles that he had contracted 
in 1941 during service.  He further reported that he had 
arthritis in his low back, left wrist, shoulder, left foot, 
and right leg, and that this was related to the falls he 
sustained.  

On VA examination in November 2007, the veteran complained of 
suffering from vertigo ever since his period of active 
service.  He reported that his vertigo had caused multiple 
falls and associated fractures.  He stated that he did not 
have any onset of vertiginous symptoms but would have "drop 
attacks" where he experienced vertigo without warning and 
immediately fell soon thereafter.  Examination revealed poor 
dentition in the oral cavity and intact tympanic membranes 
bilaterally with no middle ear effusions.  The veteran wore 
hearing aids bilaterally.  The nose and nasal cavity were 
clear anteriorly.  The examiner diagnosed the veteran with 
vertigo and noted that he was unable to comply with the 
nystagmus examination due to his decreased vision.  He 
ordered further testing but stated that reliable assessment 
of the veteran's vertigo would prove to be very difficult 
even with those tests because the veteran's severe visual 
impairment would limit his ability to comply with the 
examinations.  

At a February 2008 VA examination, the veteran reported 
suffering from an episode of measles during service that he 
believed had affected his hearing and balance ever since.  He 
complained of sustaining multiple falls with multiple 
orthopedic injuries secondary to his dizziness.  He stated 
that his episodes of vertigo occurred anywhere from daily to 
weekly and lasted only minutes but caused him to be unsteady 
for the rest of the day.  An electronystagmogram (ENG) showed 
that the examiner was unable to perform ocular motor testing 
since the veteran could not see the stimulus.  The examiner 
was also unable to perform the Dix Hallpike, lateral 
positioning, and calorics because the veteran could not 
tolerate the procedures.  Persistent spontaneous left beating 
nystagmus was present in sitting, supine, head left, and body 
left positions, and this finding was consistent with a 
central nervous system pathology.  The examiner found that 
the results were consistent with a central nervous system 
site of lesion.    

In a May 2008 VA examination addendum report, the examiner 
reviewed the entire claims file and found that the veteran 
had a long history of vertigo as well as bilateral 
sensorineural hearing loss and blindness.  Because of the 
veteran's inability to undergo ENG testing due to his 
multifactorial etiology of blindness and dizziness, the 
examiner could not resolve the issue of whether the veteran's 
vertigo was related to service without resorting to mere 
speculation.  

In an April 2008 VA medical report, the physician reviewed 
the veteran's February 2008 ENG and found a central nervous 
system etiology.  The examiner opined that the veteran's 
history of diabetes mellitus, hypertension, cerebrovascular 
accident, and renal failure could have contributed to his 
dizziness but stated that the ear did not seem to be the 
source of his vertigo.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the November 2007, February 2008, April 
2008, and May 2008 medical opinions are probative and 
persuasive based on the examiners' thorough and detailed 
examinations of the veteran, their review of the entire case 
file, and the adequate rationales provided for the opinions.  
Those opinions did not relate the veteran's vertigo to his 
service or show that any vertigo of neurological etiology 
manifested to a compensable degree within one year following 
the veteran's separation from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current vertigo resulting in loss of 
balance with broken bones and arthritis.  The evidence is 
also against a finding that the vertigo is a result of the 
veteran's service-connected bilateral hearing loss with 
history of otitis media because the evidence does not show 
that the veteran's vertigo is the result of his other ear 
disabilities.  In addition, arthritis or vertigo were not 
diagnosed within one year of separation, so presumptive 
service connection for vertigo resulting in loss of balance 
with broken bones and arthritis is not warranted.  

The veteran and his son contend that his current vertigo 
resulting in loss of balance with broken bones and arthritis 
is related to his active service.  However, as laypersons, 
they are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his son are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's vertigo resulting in loss of balance with broken 
bones and arthritis is in February 1989, approximately 48 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's vertigo 
resulting in loss of balance with broken bones and arthritis 
developed in service or manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, the Board concludes that the vertigo was 
not incurred in or aggravated by service.  In addition, the 
Board finds that the evidence is against a finding that the 
veteran's vertigo resulting in loss of balance with broken 
bones and arthritis is proximately due to, the result of, or 
aggravated by his service-connected bilateral hearing loss 
with history of otitis media.  As the preponderance of the 
evidence is against the claim for service connection, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005 and July 2007; 
a rating decision in February 2005; a statement of the case 
in July 2005; and supplemental statements of the case in July 
2006 and April 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for vertigo resulting in loss of balance 
with broken bones and arthritis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


